     Case 1:19-cv-00667-DAD-BAM Document 61 Filed 09/03/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   J.R. SIMPLOT COMPANY,                           Case No. 1:19-cv-00667-DAD-BAM
12                     Plaintiff,                    ORDER DENYING STIPULATION RE
                                                     EXTENSION OF DISCOVERY CUT OFF
13          v.                                       WITHOUT PREJUDICE
14   PETER NIBOLI, an individual; ALLEN              (Doc. No. 60)
     HAYNES, an individual; and SCOTT
15   FOTH, an individual,
16                     Defendants.
17

18

19          Currently before the Court is the parties’ Stipulation Re Extension of Discovery Cut Off.
20   (Doc. No. 60.) According to the stipulation, the parties tentatively have scheduled a mediation on
21   October 2, 2020, and they seek to continue the non-expert discovery deadline from October 16,
22   2020 to February 16, 2021.1 (Id.) The stipulation is therefore construed as a request to modify
23   the Scheduling Order in this case pursuant to Federal Rule of Civil Procedure 16(b)(4).
24          A scheduling order may be modified only for good cause. Fed. R. Civ. P. 16(b)(4).
25   Settlement discussions, in and of themselves, are not good cause to modify a scheduling order.
26
     1
27          The proposed date of February 16, 2021 is well beyond the current deadlines for
     completion of both expert disclosures and expert discovery set forth in the Scheduling Order.
28   (Doc. No. 38.) The parties have not requested modification of these deadlines.
                                                    1
     Case 1:19-cv-00667-DAD-BAM Document 61 Filed 09/03/20 Page 2 of 2

 1   See Gerawan Farming, Inc. v. Rehrig Pacific Co., 2013 WL 645741, at *5 (E.D. Cal. Feb. 21,

 2   2013). Accordingly, the Court DENIES the stipulation without prejudice to a future request to

 3   modify the Scheduling Order supported by an adequate showing of good cause.

 4          Good cause may consist of the inability to comply with court orders in light of the

 5   COVID-19 pandemic. Any such difficulties should be explained.

 6
     IT IS SO ORDERED.
 7

 8      Dated:    September 3, 2020                          /s/ Barbara   A. McAuliffe           _
                                                         UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
